The question presented under appellants' assignment of error No. 4 as follows: "The trial court erred and abused its discretion in not granting mercy when sentencing the defendants-appellants herein," is whether the trial court committed prejudicial error in rendering a verdict against the appellants which was contrary to law.
The court, being the trier of the facts, a jury having been waived by appellants, stated the following at the conclusion of the evidence and arguments of counsel:
"The Court: Taking into consideration all of the evidence in this case and — the court finds that the residence — the court finds that the building occupied by Doctor Sam N. Abood both as a residence and an office be a dwelling house within the meaning of the law an inhabited dwelling house; therefore, the court finds the defendant Rotar guilty of all three counts contained in the indictment and the court finds Sahadi guilty of breaking and entering of an inhabited dwelling house in the night season and guilty of possession of burglar tools, but the court finds the defendant Sahadi not guilty of carrying concealed weapons. All right.
"* * *
"The Court: The law provides whoever violates this section shall be imprisoned for life. Upon recommendation of mercy by a jury, such person shall be imprisoned not less than five nor more than thirty years. Well, we do not have a jury in this case, and this court sometimes wonders what does a jury take into consideration in extending mercy in any case. I don't know, but we usually go by a recommendation made by one party or another and, consequently, in the absence of any recommendation in this case to extend mercy on the part of the prosecuting attorney, the court will deny any mercy in this case."
It is not uncommon for a trial court in passing sentence to request a recommendation from the prosecuting attorney in this type of criminal case. The record is silent as to whether any recommendation was made, and I can only assume that none was made by the prosecuting attorney.
It is my opinion that the trial court, irregardless of the superfluous statements made at the time of sentence which appeared in the record, considered the evidence in the instant case *Page 214 
and that its verdict of not granting mercy was based on the evidence, as was its verdict of guilty when it stated, "takinginto consideration all of the evidence in this case." (Emphasis mine.)
It is not to be presumed in this case that in addition to the failure of the prosecuting attorney to make any recommendation the trial court did not take into consideration the evidence, as the record discloses that one appellant was caught inside an inhabited dwelling carrying a loaded revolver and that both appellants were equipped with "walkie-talkie" outfits. The appellants in the instant case, based upon the evidence, were found guilty of serious crimes and, in my opinion, were granted a fair trial with due process of law, and the judgment of conviction should be affirmed.
See Section 2945.83, Revised Code, which reads as follows:
"No motion for a new trial shall be granted or verdict set aside, nor shall any judgment of conviction be reversed in any court because of:
"* * *
"(E) Any other cause unless it appears affirmatively from the record that the accused was prejudiced thereby or was prevented from having a fair trial."
Also, see State v. Frohner, 150 Ohio St. 53, and State v.Ferguson, 175 Ohio St. 390.
The following appears on page 100 in the court's opinion in the Frohner case:
"* * * The action of the court is based upon the record made in the case, that is, the evidence. Such extension of mercy rests in the discretion of the court. While this matter of discretion is not reviewable, we have nevertheless in view of the claim of lack of due process, reviewed same and find no abuse thereof."
For the foregoing reasons herein set forth, I dissent. *Page 215